DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.



Claims 1, 18, 19, 22-27 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kubono (US 20090302690) in view of Krishna et al. (US 2011/0278940) and further in view of Hzuka et al. (US 2011/0109262) and Takashige et al. (US 2002/0057075)

Re Claim 1; Kubono discloses a wireless electric field power transmission system (50) comprising: a transmitter (52 Fig. 6) comprising a transmitter antenna (64 and 66), and a transmitter coil (62, however the detail of the circuit is disclosed in Fig. 8 labeling the coil as Lt1) the transmitter antenna comprising at least one conductor (64 and 66); and 
at least one receiver (50), comprising a receiver antenna (80,82) and a receiver coil (84 however the detail of the circuit is disclosed in Fig. 8 8 labeling the coil as Lt1) wherein the transmitter antenna transfers power wirelessly via electric field coupling when the at least one receiver is coupled to the transmitter. (Fig. 6)

Kubono does not necessarily disclose wherein the resonant frequency of the receiver antenna and the receiver coil is tuned to the resonant frequency of the transmitter antenna and the transmitter coil, wherein the transmitter further comprises a safety shut-off circuit for determining when living organisms are present, if the transmitter is overloaded, and for reducing or stropping power transmitted by the transmitter antenna, if living organisms are present or the transmitter is overloaded, and wherein the receiver further comprises a safety circuit for automatically shitting off the receiver if an electric field is detected that is beyond a threshold and for disabling devices connected to the receiver if a short circuit is detected. 
However, Krishna discloses wherein the resonant frequency of the receiver antenna and the receiver coil is tuned to the resonant frequency of the transmitter antenna and the transmitter coil (Par. 0004)
Therefore, it would have been obvious to one of the ordinary skill in the art at the filing of the invention to have Kubono’s frequency of the transmitter the same as the receiver as thought by Krishna in order to transfer power efficiently. 
The combination does not disclose wherein the transmitter further comprises a safety shut-off circuit for determining when living organisms are present, if the transmitter is overloaded, and for reducing or stropping power transmitted by the transmitter antenna, and wherein the receiver further comprises a safety circuit for automatically shutting off the receiver if transmitted power is beyond a threshold.
monitoring of the power transfer function [for overload and other power related issues]. If at any time the 90% power transfer requirement is not satisfied, block 80 will stop the high-power transmission. If a living organism is inserted between the transfer unit and the reception unit, power may not be smoothly transferred due to the living organism and failure and explosion of a product may occur due to overload and because the living organism is absorbing the power produced and would overload the system)
Therefore, it would have been obvious to one of the ordinary skill in the art at the time of the invention to have included the well-known safety system and idea shown by Hzuka in the system of Kubono, motivated by the desire to provide protection to the user from the high energy radiation transmitted from the transmitter to the load so that the a living organism isn’t harmed from the using the system when power is being shared. 
The combination does not disclose wherein the receiver further comprises a safety circuit for automatically shitting off the receiver if transmitted power is beyond a threshold
However, in an analogous art, Takashige discloses a well-known protection circuit for a receiving system, wherein the receiver (1) further comprises a safety circuit (6 and 7) for automatically shutting off the receiver if an electric field is detected that is beyond a threshold and for disabling devices connected to the receiver if a short circuit is detected (Par 0044-0048)


The claims recite that action stopping or reducing power transmitted by the transmitter antenna is carried out if event if event the transmitter is overloaded occurs.  It is possible to interpret the claims to mean that if there is no if event the transmitter is overloaded occurs event, then stopping or reducing power transmitted by the transmitter antenna is never carried out. The claim should positively recite the conditions. 


Re Claim 18; Kubono discloses wherein the transmit antenna comprises at least two generally parallel laterally spaced plates. (64 and 66, Fig. 6)

Re Claim 19; Kubono discloses wherein the transmitter comprises: a transmit resonator (230) connected to the transmit coil (Lt) for resonating the transmit coil and the transmit antenna at the resonant frequency of the transmitter antenna and the transmitter coil, the transmit resonator comprising an auto frequency tuning circuit configured to automatically tune the transmitter. (Par 0124, 0134 Fig. 16)

Re Claim 22; Kubono discloses wherein the receiver comprises: a receive resonator (130) connected to the receiver coil (Lv1) for resonating the receiver coil and the receiver 

Re Claim 23; Kubono discloses wherein the receiver antenna comprises two conductors, (80 and 82) and wherein the conductors are external to a housing accommodating the receiver coil and the receiver resonator. (Fig. 6)

Re Claim 24; Kubono discloses wherein the conductors are plates or rails, and wherein the rails are rectangular and parallel. (Fig. 6)

Re Claim 25-27; Kubono discloses wherein the receiver resonator further comprises modification circuitry (86) configured to modify a signal received by the receiver when a condition occurs and wherein the modification circuitry adjusts the signal received by the receiver when the condition occurs and wherein the modification circuitry is a voltage converter and/or a rectifier. (Fig. 14, par 0086)

Claims 20 and 21 are rejected under pre-AIA  35 U.S.C. 103(a) as being Kubono (US 20090302690) in view of Krishna et al. (US 2011/0278940) and further in view of Hzuka et al. (US 2011/0109262), Takashige et al. (US 2002/0057075) and Haruyama (US 2012/0056485)

Re Claims 20 and 21; Kubono discloses wherein the auto frequency tuning circuit. 

However, Haruyama discloses comprises a decoupling circuit configured to decouple an output signal of the transmitter and wherein the decoupling circuit comprises a balun (5). Fig. 1
Therefore, it would have been obvious to one of the ordinary skill in the art at the filing of the invention to have coupled a balun circuit to the transmitter in order to regulate power transfer efficiently. 

Response to Arguments
Applicant's arguments filed 03/03/2022 have been fully considered but they are not persuasive. 

Applicant argues that the combination of references does not disclose wherein the transmitter further comprises a safety shut-off circuit for determining when living organism are present and if the transmitter is overloaded, and for reducing or stropping power transmitted by the transmitter antenna if living organisms are present or the transmitter is overloaded. 
However, the examiner respectfully disagrees, as indicated above in the rejection Ilzuka discloses the claimed limitation. For instance, Par 0038, Again, block 78 shows a monitoring of the power transfer function [for overload and other power related issues]. If at any time the 90% power transfer requirement is not satisfied, block 80 will stop the high-power transmission. If a living organism is inserted between the transfer unit and the reception unit, power may not be smoothly transferred due to the living organism and failure and explosion of a product may occur due to overload and because the living organism is absorbing the power produced and would 
The claims recite that action stopping or reducing power transmitted by the transmitter antenna is carried out if event if event the transmitter is overloaded occurs.  It is possible to interpret the claims to mean that if there is no if event the transmitter is overloaded occurs event, then stopping or reducing power transmitted by the transmitter antenna is never carried out. If the reference does not disclose, if event the transmitter is overloaded occurs, there is no requirement that the reference should disclose the stopping or reducing power transmitted by the transmitter antenna action to show anticipation.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on (571) 272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL KESSIE/
03/29/2022
Primary Examiner, Art Unit 2836